DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1 and 5-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Tsai (US Pub. No. 2017/0045307 A1) discloses (see annotated Figure 1 in the previous Office Action) a heat dissipation module (i.e. liquid cooling block; Figure 1, element 1), comprising a base (i.e. base plate; Figure 1, element 10), a cover (i.e. cover plate; Figure 1, element 11) and a plurality of heat dissipation fins (Figure 1, element 120), wherein: the cover (Figure 1, element 11) is disposed on the base (Figure 1, element 10) and forms an accommodation space (i.e. chamber; Figure 1, element 110) with the base (Figure 1, element 10); and the plurality of heat dissipation fins (Figure 1, element 120) is disposed in the accommodation space (Figure 1, element 110), wherein the cover (Figure 1, element 11) comprises a top (i.e. surface of element 11 illustrated in Figure 2, in which elements 111 and 112 are located; Figure 1, element E), at least one side wall (Figure 1, element F), a first opening (Figure 1, element 111) and a second opening (Figure 1, element 112), and the at least one side wall (Figure 1, element F) surrounds the top (i.e. surface of element 11 illustrated in Figure 2, in which elements 111 and 112 are located; Figure 1, element E) and is connected to the base (Figure 1, element 10); at least one side wall comprises a first side wall (Figure 1, element A), a second side wall (Figure 1, element B), a third side wall (Figure 1, element C) and a fourth side wall (Figure 1, element D) sequentially connected end to end (clearly illustrated in Figure 1), the first side wall (Figure 1, element A) and the third side wall (Figure 1, element C) are respectively located on opposite sides of the plurality of heat dissipation fins (Figure 1, element 120); wherein the accommodation space (element 110) comprises a first buffer zone (Figure 5, element 123) adjacent to the first opening (Figure 5, element 111), a second buffer zone (Figure 5, element 124) adjacent to the second opening (Figure 5, element 112), and a heat exchange zone (element 12) located between the first buffer zone (Figure 5, element 123) and the second buffer zone (Figure 5, element 124), wherein the plurality of heat dissipation fins (element 120) are distributed in the heat exchange zone (element 12).  Also, Hayashi (US Pub. No. 2011/0249444 A1) discloses the distances between the plurality of heat dissipation fins (Figure 2, elements 354, 355, 356 and 357) and the first side wall (i.e. elements 354, 355, 356 and 357 are part of the reflective electro-optical device [Figure 1, element 30] which is located inside the projector [Figure 1, element 1]) in a first direction are different (i.e. direction of elements 354, 355, 356 and 357 in relation to the casing of the projector [Figure 1, element 1]).  However, Tsai, Hayashi and the prior art of record neither shows nor suggests a heat dissipation module wherein the first opening and the second opening are respectively disposed on the first side wall and the third side wall, the first buffer zone is surrounded by at least the first side wall and the plurality of heat dissipation fins, and the second buffer zone is surrounded by at least the plurality of heat dissipation fins and the third side wall.
Regarding claim 10, Tsai (US Pub. No. 2017/0045307 A1) discloses (see annotated Figure 1 in the previous Office Action) a heat dissipation module (i.e. liquid cooling block; Figure 1, element 1), comprising a base (i.e. base plate; Figure 1, element 10), a cover (i.e. cover plate; Figure 1, element 11) and a plurality of heat dissipation fins (Figure 1, element 120), wherein: the cover (Figure 1, element 11) is disposed on the base (Figure 1, element 10) and forms an accommodation space (i.e. chamber; Figure 1, element 110) with the base (Figure 1, element 10); and the plurality of heat dissipation fins (Figure 1, element 120) is disposed in the accommodation space (Figure 1, element 110), wherein the cover (Figure 1, element 11) comprises a top (i.e. surface of element 11 illustrated in Figure 2, in which elements 111 and 112 are located; Figure 1, element E), at least one side wall (Figure 1, element F), a first opening (Figure 1, element 111) and a second opening (Figure 1, element 112), and the at least one side wall (Figure 1, element F) surrounds the top (i.e. surface of element 11 illustrated in Figure 2, in which elements 111 and 112 are located; Figure 1, element E) and is connected to the base (Figure 1, element 10); at least one side wall comprises a first side wall (Figure 1, element A), a second side wall (Figure 1, element B), a third side wall (Figure 1, element C) and a fourth side wall (Figure 1, element D) sequentially connected end to end (clearly illustrated in Figure 1), the first side wall (Figure 1, element A) and the third side wall (Figure 1, element C) are respectively located on opposite sides of the plurality of heat dissipation fins (Figure 1, element 120); wherein the accommodation space (element 110) comprises a first buffer zone (Figure 5, element 123) adjacent to the first opening (Figure 5, element 111), a second buffer zone (Figure 5, element 124) adjacent to the second opening (Figure 5, element 112), and a heat exchange zone (element 12) located between the first buffer zone (Figure 5, element 123) and the second buffer zone (Figure 5, element 124), wherein the plurality of heat dissipation fins (element 120) are distributed in the heat exchange zone (element 12).  Also, Hayashi (US Pub. No. 2011/0249444 A1) discloses the distances between the plurality of heat dissipation fins (Figure 2, elements 354, 355, 356 and 357) and the first side wall (i.e. elements 354, 355, 356 and 357 are part of the reflective electro-optical device [Figure 1, element 30] which is located inside the projector [Figure 1, element 1]) in a first direction are different (i.e. direction of elements 354, 355, 356 and 357 in relation to the casing of the projector [Figure 1, element 1]).  However, Tsai, Hayashi and the prior art of record neither shows nor suggests a heat dissipation module wherein the first opening and the second opening are disposed on the first side wall, the first buffer zone is surrounded by at least a portion of the first side wall, a portion of the second side wall and the plurality of heat dissipation fins, and the second buffer zone is surrounded by at least a portion of the first side wall, the plurality of heat dissipation fins and a portion of the fourth side wall, wherein the first opening is in communication with the first buffer zone.
Regarding claim 16, Hayashi (US Pub. No. 2011/0249444 A1) discloses a projection apparatus (Figure 1, element 1), comprising a light source module (Figure 1, element 12), a light valve (Figure 1, element 31), a heat dissipation module (i.e. heat dissipation members [Figure 2, element 35] which are included in the reflective electro-optical device [element 35] illustrated in Figure 1 and 2) and a projection lens (Figure 1, element 19), wherein: the light source module (Figure 1, element 12) is used to provide an illumination beam (i.e. light beam emitted by element 12 in Figure 1); the light valve (Figure 1, element 31) is located on a transmission path of the illumination beam (i.e. light beam emitted by element 12 in Figure 1) and is used to convert the illumination beam into an image beam (i.e. image projected by element 1 on the screen [Figure 1, element S]); the heat dissipation module (Figure 2, element 35) is disposed adjacent to the light valve (Figure 2, element 31); wherein distances between the plurality of heat dissipation fins (Figure 2, elements 354, 355, 356 and 357) and one of the at least one side wall (i.e. elements 354, 355, 356 and 357 are part of the reflective electro-optical device [Figure 1, element 30] which is located inside the projector [Figure 1, element 1]) in a first direction are different (i.e. direction of elements 354, 355, 356 and 357 in relation to the casing of the projector [Figure 1, element 1]); and the projection lens (Figure 1, element 19) is located on a transmission path of the image beam (i.e. image projected by element 1 on the screen [Figure 1, element S]) and is used to project the image beam (page 2, paragraph 0032, lines 1-5).  Also, Tsai (US Pub. No. 2017/0045307 A1) discloses a heat dissipation module (i.e. liquid cooling block; Figure 1, element 1), comprising a base (i.e. base plate; Figure 1, element 10), a cover (i.e. cover plate; Figure 1, element 11) and a plurality of heat dissipation fins (Figure 1, element 120), wherein: the cover (Figure 1, element 11) is disposed on the base (Figure 1, element 10) and forms an accommodation space (i.e. chamber; Figure 1, element 110) with the base (Figure 1, element 10); and the plurality of heat dissipation fins (Figure 1, element 120) is disposed in the accommodation space (Figure 1, element 110), wherein the cover (Figure 1, element 11) comprises a top (i.e. surface of element 11 illustrated in Figure 2, in which elements 111 and 112 are located; Figure 1, element E), at least one side wall (Figure 1, element F), a first opening (Figure 1, element 111) and a second opening (Figure 1, element 112), the first opening (Figure 1, element 111) and the second opening (Figure 1, element 112) are disposed on the top (i.e. surface of element 11 illustrated in Figure 2, in which elements 111 and 112 are located; Figure 1, element E), and the at least one side wall (Figure 1, element F) surrounds the top (i.e. surface of element 11 illustrated in Figure 2, in which elements 111 and 112 are located; Figure 1, element E) and is connected to the base (Figure 1, element 10); at least one side wall comprises a first side wall (Figure 1, element A), a second side wall (Figure 1, element B), a third side wall (Figure 1, element C) and a fourth side wall (Figure 1, element D) sequentially connected end to end (clearly illustrated in Figure 1), the first side wall (Figure 1, element A) and the third side wall (Figure 1, element C) are respectively located on opposite sides of the plurality of heat dissipation fins (Figure 1, element 120); wherein the accommodation space (element 110) comprises a first buffer zone (Figure 5, element 123) adjacent to the first opening (Figure 5, element 111), a second buffer zone (Figure 5, element 124) adjacent to the second opening (Figure 5, element 112), and a heat exchange zone (element 12) located between the first buffer zone (Figure 5, element 123) and the second buffer zone (Figure 5, element 124), wherein the plurality of heat dissipation fins (element 120) are distributed in the heat exchange zone (element 12).  However, Hayashi, Tsai, and the prior art of record neither shows nor suggests a projection apparatus wherein the first opening and the second opening are respectively disposed on the first side wall and the third side wall, the first buffer zone is surrounded by at least the first side wall and the plurality of heat dissipation fins, and the second buffer zone is surrounded by at least the plurality of heat dissipation fins and the third side wall.
Regarding claims 5-9, 11-15, and 17-18, the claims are allowable based on their dependence from allowable claims 1, 10, and 16 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (US Pub. No. 2020/0310234 A1) discloses a heat dissipation module including a housing, at least one inlet, at least one outlet and at least one heat dissipation set. The housing includes a partition dividing the housing, such that a first accommodation space and a second accommodation space are formed inside the housing. At least one opening is disposed in the partition, penetrates through the partition and communicates the first accommodation space with the second accommodation space. The inlet is connected to the housing and communicates with the first accommodation space. The outlet is connected to the housing and communicates with the second accommodation space. The heat dissipation set is located in the second accommodation space. A projection apparatus is also provided. The heat dissipation module and the projection apparatus may effectively exhaust the heat accumulated on the at least one heat dissipation set, which facilitates reducing a temperature of a heat source with high heat-density.
Liu et al. (US Pub. No. 2019/0360764 A1) teaches a liquid cooled heat dissipation device including a housing, at least two cooling fin modules, an input pipe, and an output pipe is provided. The housing has an accommodation space. The at least two cooling fin modules are disposed in the accommodation space. The input pipe is disposed on the top plate, the front plate, the rear plate, or one of the side plates of the housing and communicates with the accommodation space. The output pipe is disposed on the top plate, the front plate, the rear plate, or the other one of the side plates of the housing and communicates with the accommodation space. The at least two cooling fin modules have different arrangement densities and different fin thicknesses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



08/31/2022